SUBSTITUTED OPINION

PER CURIAM.
We recall the mandate issued March 23, 1989, withdraw the opinion dated March 7, 1989, and substitute in its stead the following opinion:
On a prior appeal to this court we granted attorney’s fees to appellee and remanded to the trial court for a determination of the amount. Following our mandate, the trial court entered a judgment for attorney’s fees. Appellant has again appealed, claiming error in the procedure followed by the trial court as well as excessiveness in the amount of fees awarded.
We conclude that no error has been shown by appellant.
Affirmed.
ON MOTION FOR CLARIFICATION
Appellant’s motion for clarification of order on attorney’s fees is treated as a motion to enforce mandate and is granted. The appellee’s motion for attorney’s fees is granted only pursuant to section 64.031, Florida Statutes, and only against appellant Mildred Farrington individually. The ap-pellee’s motion for attorney’s fees is denied with respect to section 57.105, Florida Statutes. No award of attorney’s fees is made against counsel for appellant individually.
In light of the foregoing, and in view of the recall of the mandate issued March 23, 1989, the trial court is directed to vacate the final judgment dated March 31, 1989, and enter an appropriately amended attorney’s fee judgment solely as to Mildred Farrington individually.